UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANDRE GERARD LEWIS,                    
               Plaintiff-Appellant,
                 v.
                                               No. 03-6628
JOHN STAIGE DAVIS; ROBERT
HIENZMAN, JR.,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                          (CA-03-322-3)

                  Submitted: September 10, 2003

                      Decided: September 30, 2003

  Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

Andre Gerard Lewis, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           LEWIS v. DAVIS
                              OPINION

PER CURIAM:

  Andre Gerard Lewis, a Virginia prisoner, appeals the district
court’s order denying his motion to proceed in forma pauperis in his
42 U.S.C. § 1983 (2000) action.

   Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110
Stat. 1321 (1996) (PLRA), a prisoner who has had three or more
actions or appeals dismissed as frivolous, malicious, or for failure to
state a claim upon which relief may be granted, may not proceed
without prepayment of fees unless he is under imminent danger of
serious physical injury. 28 U.S.C. § 1915(g) (2000). The district
court, in rejecting Lewis’s motion to proceed under the PLRA, deter-
mined Lewis previously had at least three actions or appeals dis-
missed as frivolous or for failing to state a claim. Two of the actions
relied upon by the district court were § 1983 complaints that were in
fact dismissed by the district court for failure to state a claim. See
Lewis v. Angelone, No. CV-02-317 (E.D. Va. Nov. 5, 2002); Lewis
v. Angelone, No. CV-00-161 (E.D. Va. May 16, 2001). However, the
other two actions the district court cited were not qualifying dismiss-
als. See In re Lewis, No. 02-7275, 2002 WL 31430531 (4th Cir. Oct.
31, 2002) (unpublished); In re Lewis, No. 01-7795, 2002 WL 214558
(4th Cir. Feb. 12, 2002) (unpublished).

   Accordingly, we vacate the district court’s order and remand with
instructions that Lewis be permitted to proceed with his action under
the PLRA. We dispense with oral argument because the facts and
legal contentions of the parties are adequately presented in the materi-
als before the Court and argument would not aid the decisional pro-
cess.

                                        VACATED AND REMANDED